Citation Nr: 1104398	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  08-31 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to service connection for a right hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to August 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

On August 5, 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge, sitting at the RO.  A transcript 
of the hearing is of record.  


REMAND

In November 2007, the Veteran filed a claim for VA disability 
compensation, seeking service connection for a right hand 
disability.  He has asserted that in or around July 1971, he was 
involved in an altercation with a fellow serviceman on the island 
of Crete during which he broke his hand.  He stated that he was 
stationed aboard the USS Newport (LST-1179) at that time, and was 
onshore performing training exercises.  The Veteran asserted that 
the day after the altercation occurred, he was transported to the 
USS Guam, where he received treatment, to include x-rays, for his 
broken right hand.  In support of his claim, the Veteran has 
submitted copies of four photographs showing a man, purportedly 
the Veteran, with his right forearm or wrist in a cast or sling.  

A review of the Veteran's service personnel records confirms that 
he was stationed aboard the USS Newport from April 17, 1971, to 
October 9, 1971.  A review of his service treatment records 
(STRs) fails to reveal that the Veteran indeed suffered an injury 
to his hand in service.  His STRs do not contain any evidence of 
treatment aboard the USS Newport or the USS Guam.  Further, his 
separation examination report contains no findings of residuals 
of a broken hand; the Board notes, however, that a report of 
medical history upon separation is not included in the Veteran's 
STRs.  

VA's duty to assist claimants in obtaining evidence necessary to 
substantiate their claims includes making "reasonable efforts to 
obtain relevant records (including private records)," as long as 
the claimant "adequately identifies" those records and 
authorizes the Secretary to obtain them.  38 U.S.C.A. § 
5103A(b)(1) (West 2002) Loving v. Nicholson, 19 Vet. App. 96, 
101-02 (2005).  The search for records kept by a Federal agency 
"shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that further 
efforts to obtain those records would be futile." 38 U.S.C. § 
5103A(b)(3); 38 C.F.R. § 3.159(c)(2) (2010) ("VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile).  

Despite the fact that the Veteran's STRs contain no indication 
that the Veteran did indeed injure his hand in service, the Board 
finds the Veteran's explanation of his injury to be plausible, as 
is his assertion that the was transported to the USS Guam for 
treatment.  Although the Veteran's STRs were requested and 
received, no further request for records was made in an attempt 
to aid the Veteran in substantiating his service connection 
claim.  As it appears that there may be outstanding records 
relevant to the Veteran's claim, the Board finds that a remand of 
the matter is necessary for the agency of original jurisdiction 
(AOJ) to contact the appropriate agency or agencies in an attempt 
to secure any relevant records showing that the Veteran received 
treatment for a hand injury in service, or that he was 
transported to the USS Guam in or around July 1971.

Further, the Board notes that the Veteran's DD-214 shows that 
upon discharge from active duty, he was transferred to the Marine 
Corps Reserve.  The Veteran should be asked whether he 
participated in drills or other exercises that would have 
required an examination during his reserve service.  The AOJ 
should seek to obtain any records related the Veteran's reserve 
service that are potentially relevant to his service connection 
claim.  This would include, but is not limited to, examination 
reports showing that the Veteran previously sustained an injury 
to his right hand, or any record wherein the Veteran may have 
reported a previous broken bone.

The Veteran is reminded that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
Veteran must provide as detailed information as possible 
regarding his in-service injury.  Further, the Veteran should be 
requested to provide any lay evidence in support of his claim.  
This evidence could consist of lay statements from fellow 
servicemen, friends, or family who can attest to the Veteran's 
in-service hand injury, copies of letters that the Veteran wrote 
to friends or family wherein he related the details of the 
alleged altercation or in-service hand injury, or pictures or 
statements substantiating the Veteran's assertion.  

The Board notes that the Veteran has not been afforded a VA 
examination in connection with his service connection claim.  In 
accordance with the duty-to-assist provisions codified at 38 
U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 
3.159(c)(4) (2010), a medical opinion or examination is required 
if the information and evidence of record does not contain 
sufficient medical evidence to decide the claim, but there is-

(1) competent evidence of a current 
disability or persistent or recurrent 
symptoms of a disability; and (2) evidence 
establishing that an event, injury, or 
disease occurred in service or establishing 
certain diseases manifesting during an 
applicable presumptive period for which the 
claimant qualifies; and (3) an indication 
that the disability or persistent or 
recurrent symptoms of a disability may be 
associated with the veteran's service or 
with another service-connected disability.

See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA treatment records associated with the claims folder show that 
in December 2007, the Veteran presented with complaints of right 
hand pain and reported having sustained a "Boxer's fracture" 35 
years prior.  X-rays revealed a fracture of the tuft of the 
distal phalanx of the thumb without union and some deformity of 
the proximal shaft of the fifth metatarsal.  The assessment was 
status post Boxer's fracture.  

Based on this evidence, along with the Veteran's lay statements 
and photographic evidence of record, the Board has determined 
that "low threshold" necessary to establish entitlement to a VA 
medical examination has been satisfied.  See McLendon, 20 Vet. 
App. at 83.  Accordingly, the Board finds that on remand, the 
Veteran should be scheduled for a VA examination that addresses 
the nature and etiology of his current right hand disability.  
Thus, the examiner should include a nexus opinion as to whether 
it is at least as likely as not that any current right hand 
disability is attributable to the Veteran's active military 
service.  In doing so, the examiner should consider the Veteran's 
specific assertions with regard to his claimed in-service hand 
injury and be asked to comment on the likelihood that the 
Veteran's current hand disability is related to the injury in 
service, as described by the Veteran.  The examiner should also 
specifically consider the photographic evidence and comment on 
whether the treatment, as described by the Veteran and reflected 
in those photographs, is consistent with the typical treatment 
for a Boxer's fracture, as reported by the Veteran.

Accordingly, the case is REMANDED to the AOJ for the following 
action:

1.  The AOJ should contact the Veteran 
and request that he identify the 
names, addresses, and approximate 
dates of treatment for all VA and non-
VA health care providers who have 
treated him for his hand disability or 
related symptoms since service.  The 
AOJ should attempt to obtain copies of 
pertinent treatment records identified 
by the Veteran that have not been 
previously secured and associate them 
with the claims folder.

2.  The AOJ should contact the 
appropriate agency or agencies and 
seek to obtain any records from any 
source that might substantiate the 
Veteran's claimed in-service injury 
and treatment.  (The Veteran has 
asserted that he was involved in an 
altercation in service in or around 
July 1971 while stationed aboard the 
USS Newport and performing training 
exercise on land on the island of 
Crete.  The Veteran has indicated that 
he sustained an injury to his right 
hand as a result of that altercation, 
for which he was transported to and 
received treatment aboard the USS 
Guam.  The Veteran's service treatment 
records do not contain any indication 
that the Veteran sustained an injury 
to his right hand in service.)  

The Veteran is reminded that he too 
can submit evidence in support of his 
claim.  If the Veteran has any 
evidence not previously submitted 
documenting an in-service injury to 
his right hand, he should submit such 
evidence.  

3.  The AOJ should contact the Veteran 
and request that he provide 
information regarding his Reserve 
service.  Specifically, the Veteran 
should be asked whether he 
participated in any drills or other 
exercises requiring a medical 
examination in connection with his 
Reserve service.  The AOJ should 
attempt to obtain any potentially 
relevant records related to the 
Veteran's Reserve service.

4.  Schedule the Veteran for a VA 
examination in connection with his 
claim of service connection for a 
right hand disability.  (This should 
be done after action requested in 
paragraphs 1 through 3, above is 
completed to the extent feasible.)  
The claims folder, and a copy of this 
remand, must be provided to and 
reviewed by the examiner as part of 
the examination.  (Advise the Veteran 
that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 
(2010).)  

The examiner should provide an opinion 
as to whether the Veteran's currently 
diagnosed right hand disability is at 
least as likely as not related to his 
period of military service.  The 
examiner should consider the Veteran's 
specific assertions with regard to his 
claimed in-service hand injury and 
comment on whether the Veteran's 
current hand disability is related to 
the injury in service, as described by 
the Veteran.  The examiner should also 
specifically consider the photographic 
evidence of record and comment on 
whether the treatment, as described by 
the Veteran and reflected in those 
photographs, is consistent with the 
typical treatment for a Boxer's 
fracture, as reported by the Veteran.

If the examiner determines that he/she 
cannot provide an opinion on the issue 
at hand without resorting to 
speculation, the examiner should 
explain the inability to provide an 
opinion, identifying precisely what 
facts could not be determined.  In 
particular, he/she should comment on 
whether an opinion could not be 
rendered because the limits of medical 
knowledge have been exhausted 
regarding the etiology of any 
diagnosed disorder or whether 
additional testing or information 
could be obtained that would lead to a 
conclusive opinion.  See Jones v. 
Shinseki, 23 Vet. App. 382, 389 
(2010).  (The AOJ should ensure that 
any additional evidentiary development 
suggested by the examiner should be 
undertaken so that a definitive 
opinion can be obtained.)

5.  The AOJ must ensure that all 
medical examination reports and 
opinion reports comply with this 
remand and the questions presented in 
the request.  If any report is 
insufficient, it must be returned to 
the examiner for necessary corrective 
action, as appropriate.

6.  After undertaking any other 
development deemed appropriate, the 
AOJ should re-adjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the Veteran should be 
furnished with a supplemental 
statement of the case (SSOC) and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted. No action is required of the 
Veteran until he is notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

